[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 06-10700
                                                                August 11, 2006
                           Non-Argument Calendar               THOMAS K. KAHN
                         ________________________                  CLERK

                            BIA No. A95-905-491

LUIS CARLOS MOLINA,

                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (August 11, 2006)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Luis Carlos Molina, a native and citizen of Colombia, petitions for review

of the final order of the Board of Immigration Appeals (“BIA”), which affirmed

without opinion the immigration judge’s (“IJ’s”) denial of asylum under the
Immigration and Nationality Act (“INA”).1 On appeal, Molina argues the IJ erred

by denying asylum after finding that Molina did not demonstrate past persecution

or a well-founded fear of future persecution by the Revolutionary Armed Forces of

Colombia (“FARC”) based on his membership in the Liberal Party or his status as

a supporter of presidential candidate Alvaro Uribe’s message concerning the need

to rid Colombia of guerillas. After careful review, we deny the petition.

       When the BIA issues an affirmance without opinion, the IJ’s decision

becomes the final order subject to review. See Mendoza v. Att’y Gen., 327 F.3d

1283, 1284 n.1 (11th Cir. 2003). To the extent that the IJ’s decision was based on

a legal determination, our review is de novo. Mohammed v. Ashcroft, 261 F.3d

1244, 1247-48 (11th Cir. 2001). Factual determinations, however, are reviewed

under the “highly deferential substantial evidence test,” which requires us to “view

the record in the light most favorable to the [IJ]’s decision and draw all reasonable

inferences in favor of that decision.”             Adefemi v. Ashcroft, 386 F.3d 1022,

1026-27 (11th Cir. 2004) (en banc), cert. denied, 125 S. Ct. 2245 (2005). Under

this standard, a denial of asylum may be reversed only if the evidence would

compel a reasonable factfinder to find that the requisite fear of persecution exists.

       1
         Because we find that Molina has not established a case for asylum under the INA, we do
not address his arguments that he also satisfied the higher standard for withholding of removal. See
Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th Cir. 2001). Molina has not appealed the denial
of relief under the United Nations Convention Against Torture and Other Cruel, Inhumane or
Degrading Treatment or Punishment (“CAT”), and therefore, any claim based on the CAT is deemed
abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                   2
See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 112 S. Ct. 812, 815 n.1, 117 L.

Ed. 2d 38 (1992); see also Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir.

2006) (“Findings of fact made by the Immigration Judge may be reversed by this

Court only when the record compels a reversal; the mere fact that the record may

support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” (internal citations and quotations omitted)). “The trier of

fact must determine credibility, and this court may not substitute its judgment for

that of the [IJ] with respect to credibility findings.” D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 818 (11th Cir. 2004).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to his home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A).

      The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001); 8 C.F.R. §

208.13(a).   The applicant satisfies this burden by showing, with specific and
                                           3
credible evidence: (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that his or her statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. “To establish

asylum based on past persecution , the applicant must prove (1) that [ ]he was

persecuted, and (2) that the persecution was on account of a protected ground.”

Silva, 448 F.3d at 1236 (citations omitted). “To establish eligibility for asylum

based on a well-founded fear of future persecution, the applicant must prove (1) a

‘subjectively genuine and objectively reasonable’ fear of persecution, that is (2) on

account of a protected ground.” Id. (citations omitted).

         “[P]ersecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation [.]” Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1231 (11th Cir. 2005) (internal quotations and citation omitted).

There must be “specific, detailed facts showing a good reason to fear that [the

petitioner] will be singled out for persecution on account of [his political] opinion.”

Al Najjar, 257 F.3d at 1287. Additionally, we have held that “evidence that either

is consistent with acts of private violence or the petitioner's failure to cooperate

with guerillas, or that merely shows that a person has been the victim of criminal

activity, does not constitute evidence of persecution based on a statutorily

protected ground.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247 1257-58 (11th Cir.

2006).
                                          4
      Here, substantial evidence supports the IJ’s decision that Molina was not

entitled to asylum, based on either past persecution or a well-founded fear of future

persecution, on account of a political opinion.     First, the IJ made an adverse

credibility   determination   as   to   Molina’s   testimony   based    on   internal

inconsistencies, which the IJ specified and explained in his order.      An adverse

credibility determination alone will support the denial of asylum. See Forgue v.

Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005); D-Muhumed, 388 F.3d at 819.

Moreover, the only evidence of Molina’s alleged past persecution attributable, with

any degree of specificity, to the FARC consisted of some threatening phone calls,

during which the FARC asked Molina to provide certain information, and the theft

of his wallet. Simply put, Molina’s mere refusal to cooperate with the FARC’s

demands is insufficient to show past persecution. See Sanchez v. Att’y Gen., 392

F.3d 434, 437 (11th Cir. 2004) (holding that alien did not establish past persecution

by FARC where FARC’s harassment was due to alien’s refusal to cooperate rather

than actual or imputed political opinion).

      As for a well-founded fear of future persecution, other than his own

speculation, Molina presented no evidence that he would be harmed if he returned

to Colombia. The IJ noted that Molina had been gone from Colombia for two

(now four) years, and no longer held the airline position that gave him access to the

information the FARC demanded of him during the threatening phone calls.
                                             5
Because Molina did not present “specific, detailed facts showing a good reason to

fear that he . . . will be singled out for persecution,” Sepulveda, 401 F.3d at 1231

(quotation omitted), we are not compelled to conclude that Molina has established

a case for asylum based on a well-founded fear of future persecution by the FARC.

      In sum, Molina has failed to establish that the record compels a finding that

the FARC persecuted him, or that he had a well-founded fear of future persecution

by the FARC, because of his political opinion, rather than solely on account of his

refusal to cooperate. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                         6